Citation Nr: 0716366	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-11 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
October 1972.  The veteran died on February [redacted], 1997.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997.  The cause of his 
death was massive gastrointestinal bleeding due to hepatic 
cirrhosis and hepatitis B and C.

2.  The veteran's chronic liver disease was due to hepatitis 
B and C, which was not related to either his military service 
or exposure to herbicides while serving in the Republic of 
Vietnam.

3.  The veteran's type II diabetes mellitus was not the 
primary or a contributory cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the appellant's claim was filed in 
August 1997 prior to the enactment of VA's current notice 
requirements.  Thus notice was provided to the appellant 
subsequent to the initial AOJ decision in September 2002, and 
the appellant's claim was readjudicated in a September 2002 
Supplemental Statement of the Case.  Additional notice was 
provided to the appellant in December 2005, and her claim was 
thereafter readjudicated in an October 2006 Supplemental 
Statement of the Case.  These notices appropriately advised 
the appellant of all the Pelegrini II notice elements as 
listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the appellant has not been prejudiced 
thereby.  The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover her claim 
was subsequently readjudicated after providing her with an 
opportunity to respond to each notice.  Furthermore, the 
appellant was told it was her responsibility to support the 
claim with appropriate evidence, and she was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices; and she has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records.  The veteran's full VA treatment 
record has been obtained and shows treatment from 1981 
through to the veteran's death in 1997.  No private treatment 
records related to the veteran's cause of death have been 
identified.  The claims file does, however, contain private 
medical evidence related to claims submitted by the veteran 
during his lifetime, which are relevant to this claim. The 
appellant was notified in the rating decision, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  She has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the appellant has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the appellant's claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.  

II.  Analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2006); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2006).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2006).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2006).

The appellant is the veteran's widow and is seeking 
dependency and indemnity compensation based upon service 
connection for the cause of the veteran's death.  The death 
certificate is of record and shows the veteran died on 
February [redacted], 1997, at the VA Medical Center in San Juan, 
Puerto Rico.  The death certificate lists the cause of death 
as massive gastrointestinal bleeding which was caused by 
hepatic cirrhosis and hepatitis B and C.  The appellant 
contends that the veteran had multiple conditions which 
caused his death, including multiple liver disorders, cancer 
and type II diabetes mellitus which were related to exposure 
to herbicides in Vietnam.

During his life, the veteran had sought service connection 
for his multiple liver disorders based upon exposure to Agent 
Orange, which was denied in a November 1996 rating decision.  
In addition, in a statement first filed in December 1983 and 
later re-filed in November 1996, the veteran stated that he 
was treated in service for hepatitis between April 1971 and 
August 1971, and that during this period he was treated as an 
inpatient for two weeks.

The medical evidence shows that the veteran was diagnosed in 
1995 to have chronic liver disease due to chronic hepatitis.  
It was determined the veteran had both hepatitis B and C.  

VA treatment records for the date of the veteran's death show 
the veteran was treated at the VA hospital after vomiting 
approximately one liter of blood with nausea.  The veteran 
initially went to a private hospital and was transferred to 
VA for further management.  On arrival at the VA hospital, 
the veteran was immediately taken to the medical intensive 
care unit.  He was hypotensive and tachycardic.  He continued 
actively bleeding.  The assessment was upper gastrointestinal 
bleeding due to esophageal varices which were due to his 
chronic liver disease.  He was aggressively treated with 
fluids, including packed red blood cells and platelets, in 
spite of which he went into shock and suffered a cardiac 
arrest.  Advanced resuscitative efforts were carried out for 
about a half hour without success.  The veteran was 
pronounced dead at approximately 9:30 a.m.

An autopsy was performed at the VA hospital.  The most 
significant findings were in the liver and gastrointestinal 
tract.  There were 1.5 liters of blood in the stomach and 
about 2.0 liters of blood in the small intestine.  The 
esophagus showed prominent submucosal varices, but no obvious 
site of rupture.  The gastric mucosa was markedly 
erythematous and eroded.  There were no ulcers.  The liver 
was markedly erythematous with macro and micro nodules.  
There were three large neoplastic nodes, which 
microscopically represented hepatocarcinoma with areas of 
hemorrhagic necrosis.  The spleen was markedly enlarged 
weighing 710 grams.  The immediate cause of death was 
hypovolemic shock from acute massive gastric bleeding, most 
probably secondary to bleeding esophageal varices.

The Board finds the underlying issue in this case is whether 
the veteran's hepatitis B and C are related to his service 
because the medical evidence shows this was the cause of his 
chronic liver disease (also called liver cirrhosis).  Despite 
the veteran's prior statements, there is no record of 
treatment in service for hepatitis.  Pursuant to the Board's 
remand in November 2005, inpatient treatment records were 
obtained from the 95th Evacuation Hospital from August 1971 
and from the Army Hospital in Fort Dix, New Jersey, from 
October 1971.  

While the August 1971 records from the 95th Evacuation 
Hospital do show the veteran was admitted for approximately 
one week, his final diagnoses were fever of unknown origin 
(responsive to tetracycline); abdominal pain secondary to 
fecal impaction (treated); and history of heroin addiction.  
The veteran had been in the Stockade for six days when 
transferred to the hospital for complaints of abdominal 
pains.  He gave a history of hepatitis in 1968.  The Board 
notes that 1968 would have been prior to service as the 
veteran entered service in April 1969.  During the course of 
his hospital stay, he began with a fever that was treated 
with tetracycline and resolved within a few days.  He 
initially was complaining of right upper quadrant pain, but 
liver function tests were within normal limits.  After two 
days, it was noted that the veteran had hard feces palpable 
throughout the colon.  The veteran was treated with Dulcolax, 
Milk of Magnesia and enemas.  After a couple of days, he 
appeared on the ward to not be in acute distress except for 
when approached by staff.  He was thereafter discharge to the 
Stockade.

The medical evidence shows that the veteran reported multiple 
times of having hepatitis prior to entering service.  
Although he did not report this upon his entering service, he 
did report in August 1971 of having had hepatitis in 1968 
and, at his separation service examination, of having had 
hepatitis in 1967.  He also reported this history in June 
1988 when he was initially screened for hepatitis.  He was 
not, however, given a definitive diagnosis of hepatitis at 
that time although his SGOT level was slightly elevated.  A 
liver scan was essentially normal.  

It was not until 1995 that the veteran was given confirmed 
diagnoses of chronic hepatitis B and C, 25 years after his 
separation from service.  The VA treatment notes show that 
the veteran was referred from the Agent Orange Registry due 
to abnormal liver function tests.  A past history of IV drug 
use was noted, but none since 1987.  Also occasional alcohol 
use in the past was noted, not since 1986.  Hepatitis profile 
showed positive antibodies for hepatitis B and C.  The 
assessment was chronic hepatitis probably related to IV drug 
use in the past.  A CT scan of the liver in May 1995 showed 
evidence of severe hepatocellular dysfunction with congestive 
splenomegaly.  A June 1995 VA treatment note reflected an 
assessment of chronic liver disease secondary to hepatitis B 
due to IV drug use.  Hepatitis C results were still pending.  
An August 1995 VA treatment note shows a history of chronic 
liver disease, hepatitis C and past hepatitis B, with report 
of positive alcohol use from 1969 to 1973, positive IV drug 
abuse, allergy to penicillin, positive for tattoo, and 
negative for blood transfusion.  Lab results were positive 
for hepatitis C virus, negative for hepatitis A virus and 
SGOT of 190.  The assessment was severe chronic liver disease 
with thrombocytopenia.  

In November 1995, the veteran underwent abdominal CT scan 
with contrast which revealed a focal, deeply enhancing lesion 
in the liver dome, which was considered to be possible 
hepatoma.  Although the veteran was scheduled for biopsy of 
the liver, one was never accomplished due to the veteran's 
thrombocytopenia.  The autopsy, however, found three nodes 
within the liver which microscopically represented 
hepatocarcinoma.

The appellant claims, as the veteran did, that the veteran's 
liver disorders were due to exposure to Agent Orange while in 
Vietnam.  The laws and regulations pertaining to Agent Orange 
exposure provide for a presumption of service connection due 
to exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e) (2006); see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).  A disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service, under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
General Counsel has determined that the regulatory definition 
of "service in the Republic of Vietnam" in 38 C.F.R. 
§ 3.307(a)(6)(iii), requires that an individual actually have 
been present within the boundaries of the Republic of Vietnam 
to be considered to have served there, through inclusion of 
the requirement for duty or visitation in the Republic of 
Vietnam.  VAOPGCPREC 27-97.   

Even if VA finds a veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The Board concedes that the veteran served within the 
boundaries of the Republic of Vietnam and thus is entitled to 
the presumption of exposure to herbicide agents, such as 
Agent Orange, used in Vietnam.  The Board finds, however, 
that the death of the veteran was not caused by any 
presumptive condition listed in 38 C.F.R. § 3.309 (e).  Thus 
the appellant is not entitled to presumptive service 
connection for the cause of the veteran's death.  The autopsy 
report and the death certificate clearly show that the 
veteran died from massive gastrointestinal bleeding caused by 
esophageal varices, which were due to the veteran's liver 
cirrhosis secondary to hepatitis B and C.  VA has not 
recognized liver cirrhosis, hepatitis B or hepatitis C as 
diseases associated with exposure to herbicides that were 
used in Vietnam.  In addition, although the autopsy report 
indicates the veteran had hepatocellular carcinoma, it was 
not recognized on the death certificate as a contributing 
cause of the veteran's death.  Furthermore, VA has also not 
recognized this type of cancer as being associated with 
herbicides used in Vietnam.

Even though presumptive service connection is not warranted 
for any of the conditions noted as resulting in the veteran's 
death, the Board must consider whether there is a direct 
basis for granting service connection.  The Board finds, 
however, that the preponderance of the evidence as against 
finding that the veteran's cause of death is directly related 
to his military service.  

The medical evidence shows that the veteran reported multiple 
times that he had hepatitis prior to entering service.  The 
veteran, however, failed to report this history on his 
entrance examination and thus must be presumed to have been 
in sound condition upon entering service.  Regardless, the 
evidence does not show any treatment or complaints related to 
hepatitis in service.  The veteran's claim of having been 
treated in service for hepatitis is rebutted by the service 
medical records of his hospitalization in August 1971 which 
show he was in fact treated for fever and abdominal pain 
secondary to fecal impaction rather than hepatitis.

The only evidence in favor of the veteran's claim is a 
February 1995 statement from a private doctor that indicates 
that the veteran was hospitalized in January 1995 for 
circumcision and that, during hospitalization, evidence of 
hepatic insufficiency with thrombocytopenia was detected 
requiring transfusion of two units of fresh frozen plasma for 
the normalization of the partial thromboplastin time and 
prothrombin time in order to reduce the risk of post 
operative bleeding.  This doctor provided an opinion that 
this hepatic function derangement "could well be related to" 
exposure to Agent Orange.

The Board finds that this doctor's opinion is not persuasive 
on several grounds.  First this doctor fails to provide any 
scientific or medical basis for his opinion.  There is no 
indication that this doctor has examined the veteran's entire 
medical record.  Furthermore he fails to point to any 
scientific support that the "hepatic function derangement" is 
linked with exposure to Agent Orange.  The Board is not bound 
to accept an opinion based on history provided by the veteran 
or on unsupported clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Second this doctor's opinion is 
too speculative.  His opinion was not phrased in terms of a 
definitive diagnosis that the "hepatic function derangement" 
was caused by exposure to Agent Orange.  Rather, he merely 
indicates that it "could well be related."  By using such 
terms without supporting clinical data or other rationale, 
this doctor's opinion is simply too speculative in order to 
provide the necessary degree of certainty required for 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

Thus, the weight of the evidence is against finding that the 
veteran's hepatitis B and C is related to his military 
service, including exposure to Agent Orange in the Republic 
of Vietnam.  The preponderance of the evidence is, therefore, 
against finding that the cause of the veteran's death 
(massive gastrointestinal bleeding due to hepatic cirrhosis 
and hepatitis B and C) warrants service connection.

Finally, the Board notes that the appellant has made the 
argument that the veteran's type II diabetes mellitus 
contributed to his death and is, therefore, a basis for 
granting service connection for the cause of his death.  The 
medical evidence does show that the veteran was diagnosed in 
1996 to have type II diabetes mellitus.  The Board concedes 
that type II diabetes mellitus is an enumerated disease 
subject to 
presumptive service connection under 38 C.F.R. § 3.309(e).  
The Board finds, however, that the evidence is against 
finding that the veteran's type II diabetes mellitus was a 
primary or contributory cause of veteran's death.  

In April 2002, a medical opinion was requested.  Although the 
responding VA doctor indicated that the veteran did have a 
diagnosis of type II diabetes mellitus, he opined that it was 
neither a primary nor contributory cause of the veteran's 
death.  Rather the cause of death was directly due to far 
advanced chronic liver disease, post necrotic type, and the 
immediate cause of death was massive upper gastrointestinal 
bleeding associated to esophageal varices.  Thus, although 
the veteran may have been entitled to presumptive service 
connection for type II diabetes mellitus during his lifetime, 
since it is unrelated to the veteran's death, this would not 
provide a basis for an award of the benefits sought on 
appeal.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The preponderance of the evidence being against the 
appellant's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the appeal must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


